J-S50025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JOHN EDWARD CHAIRMONTE                     :
                                               :
                      Appellant                :   No. 2815 EDA 2015

             Appeal from the Judgment of Sentence August 13, 2015
    In the Court of Common Pleas of Bucks County Criminal Division at No(s):
                            CP-09-CR-0003833-2014


BEFORE:      PANELLA, J., RANSOM, J., and PLATT*, J.

MEMORANDUM BY RANSOM, J.:                            FILED FEBRUARY 27, 2018

        Appellant, John Edward Chairmonte, appeals from the judgment of

sentence entered August 13, 2015, after a jury convicted him of arson

endangering persons, arson endangering property, and insurance fraud.1

We affirm.

        The relevant facts of this case are as follows. At about 8:25 a.m., on

February 10, 2014, two employees at a Bank of America branch in Bensalem

Township observed Appellant in the branch’s parking lot, where “a whole

bunch” of papers flew out of his automobile; he did not retrieve them. The

employees saw Appellant leave “in a rush” after they noticed a fire truck

pass by and heard sirens.


____________________________________________


1   18 Pa.C.S. §§ 3301(a)(1)(i), 3301(c)(3), and 4117(a)(2), respectively.



*    Retired Senior Judge assigned to the Superior Court.
J-S50025-17



       At approximately 8:30 a.m., police and firefighters responded to a

report of a fire at Appellant’s home in Bensalem.        After the fire was

extinguished, Battalion Chief Robert Sponheimer2 of the Bensalem Fire and

Rescue Department “began the investigation into its cause using a

systematic approach, starting his investigation at the areas of least damage

and progressing towards the more serious damage.”        Trial Court Opinion

(TCO), 12/12/16, at 21. He “determined that the area of origin of the fire

was located in the kitchen on a countertop on the southwest wall.” Id.

       Detective Stephen Clark of the Bensalem Township Police Department

was assigned to investigate the fire at Appellant’s house.      At Detective

Clark’s request, Appellant came to the police station to be interviewed at

around 9:55 a.m. “Appellant related that when he returned home and saw

the fire he initially thought it was his neighbor’s house. When asked about

appliances, he responded that the only appliance that had been on was the

coffee maker.” TCO at 18. “After the interview, Appellant left the station on

his own at around 10:35 a.m.” Id.

       [Continuing his investigation,] Chief Sponheimer conducted an
       inspection of the electrical system which revealed the main
       breaker to the house was still on but about ten breakers in the
       service panel were in the tripped position, which is what he
       expected to see. His investigation of the electrical wiring and



____________________________________________


2Chief Sponheimer was accepted as an expert in fire investigation at trial
without objection from defense counsel as to his credentials.



                                           -2-
J-S50025-17


       receptacles in the kitchen revealed no arcing,[3] high-resistance
       heating or other failures.     He determined, from Appellant’s
       statements and his own observation, that a mixer had not been
       plugged in and could not be the cause of the heat source for the
       fire. He identified an electric cord from the coffee maker that
       was still plugged into an outlet, and a microwave that was
       located next to the coffee maker. The microwave had been
       attacked by fire and had protected the countertop underneath,
       so Chief Sponheimer concluded the microwave was not the
       cause of the fire. Chief Sponheimer pried the coffee maker off of
       the countertop and observed that the plastic at the bottom with
       the heating element was still intact.

       . . . [S]heetrock that had been pulled down by the fire personnel
       but did not burn through provided a timeline for the fire[, which]
       helped [Chief Sponheimer] determine how long it actually
       burned. . . . [T]he exhaust fan over the stove had dropped down
       onto the stove during the fire[,] and . . . the burn patterns
       showed the fire progressed towards the ductwork seeking air.
       . . . [T]he gas range stove showed some charring but the four
       knobs were all intact and not melted and were turned in the off
       position. Chief Sponheimer also interviewed the fire fighters
       who stated they did not turn the knobs off and they did not smell
       any gas. Chief Sponheimer . . . located a toaster that was still
       plugged in another area of the countertop area that had not
       been damaged as much as the area of origin, and as a result,
       the bottom of the toaster and some of its plastic pieces were still
       intact.    He also inspected a dishwasher located under the
       counter which exhibited no signs of fire damage. . . .

       Chief Sponheimer also interviewed Appellant who stated to him
       that at the time of the fire he had been gone for about fifteen to
       thirty minutes attempting unsuccessfully to make a deposit at
       the Bank of America located approximately a mile and a half
       from his residence. Appellant stated that after he woke up he
       smoked a cigarette and decided to go to the bank but first
       turned on the coffee maker to make a pot of coffee. . . .

____________________________________________


3 Chief Sponheimer explained that “arcing” is evidence that a device, such as
the coffeepot, “was plugged in, it had electric going to it, and there was a
failure or high heat.” Notes of Testimony (N.T.), 1/28/15, at 152.




                                           -3-
J-S50025-17


       Based upon Appellant’s statements that he had been smoking,
       Chief Sponheimer investigated the possibility that cigarettes had
       been involved in creating the fire, but he only found evidence of
       cigarettes in the living room. He [later testified] that when a
       cigarette ignites a fire it creates a smoldering type of fire that
       would take a longer period of time to create a flame, and this
       was not consistent with what he observed in this case. . . .

TCO at 22-23 (citations omitted).

       Almost three years prior to the arson at issue, on March 19, 2011, at

about 4:30 a.m., a fire had occurred at Appellant’s residence. For that fire,

Appellant had stated that, after smoking a cigarette, he had fallen asleep on

the sofa in the living room when his dog woke him, and he discovered

smoke throughout the house. Chief Sponheimer had also responded to that

fire and opined that it was incendiary – i.e., intentionally set -- and that an

open flame, such as a match or lighter was used to ignite available

combustibles located within a trash can.

       Chief Sponheimer later learned from talking to Appellant that there

had actually been yet another fire at Appellant’s house on March 17, 2011.

No fire companies had been alerted about that incident, and no official

investigation was conducted.

       [In Chief Sponheimer’s opinion,] the subject February 10, 2014
       fire was incendiary and . . . an open flame had been used to
       ignite ordinary available combustible materials, otherwise known
       as “first fuel,” located on the countertop.[4] . . . [Throughout his
____________________________________________


4  During trial, Chief Sponheimer explained that “first fuels” typically ignite,
turn to ash, and disappear, and that, as noted in [National Fire Protection
Association (“NFPA”) Code] section 19.3.1.1, they often do not survive the
fire. TCO at 25 (citations omitted).



                                           -4-
J-S50025-17


       investigation, Chief Sponheimer] used a systematic approach to
       eliminate other potential sources of the fire, such as the
       dishwasher, electric stove, gas range, mixer, and microwave,
       that was based upon his observations of the damage and
       condition of the residence and various items as well as
       interviews of the personnel involved. . . . [Chief Sponheimer]
       reevaluated the coffee maker and could not rule that out as a
       source of ignition, so he contacted the Bureau of Alcohol,
       Tobacco, Firearms and Explosives, or ATF, and a special agent
       came and x-rayed it at the police station. He was later advised
       by an agent who reviewed the x-rays and performed a physical
       examination that there were no signs of failure within the coffee
       maker.

TCO at 25-26 (citations omitted).

       After obtaining search warrants, Detective Clark . . . obtained
       Appellant’s financial records from various banks, including
       Univest, TD Bank, Wells Fargo and Bank of America, and the
       Parx Casino. In addition, Detective Clark obtained “a lot of his
       banking information from the paperwork that [Appellant] threw
       [and left] in the parking lot” of the Bank of America on the
       morning of the fire. An analysis of these records revealed inter
       alia . . . a large number of ATM withdrawals during the month of,
       and prior to, the February 10, 2014 fire, including withdrawals in
       February of $1,000 and $2,139.90 from the casino. . . .
       [W]ithdrawals from the casino are achieved through the use of a
       “Players Card” which is issued to casino customers for earning
       “comps” for food, merchandise and money.

Id. at 19 (citation omitted).

       [Arthur] Czajkowski was assigned to investigate the fire at
       Appellant’s house for Allstate Insurance Company[ (“Allstate”).5]
       . . . Based upon the results of his investigation, Mr. Czajkowski
       eliminated the appliances as well as the recept[a]cles as the
       point of origin and noted that only the toaster and coffee maker
       had been plugged in. He determined that the point of origin and

____________________________________________


5 Mr. Czajkowski was accepted by the trial court as an expert witness
without objection from defense counsel as to his credentials. TCO at 26.




                                           -5-
J-S50025-17


     deepest burn pattern was located about 6 inches in on the
     countertop. He explained [during trial] that fire burns up and
     out, and the burn patterns revealed that after the fire started it
     attacked the plastic coffee pot, the George Foreman grill on top
     of the microwave and then the cabinets.          Mr. Czajkowski
     concluded that the timing of the fire was less than 45 minutes
     because “it didn’t compromise the drywall in the kitchen.”

     . . . Appellant’s property had been insured for $179,553 and the
     contents for $107,732. . . . Appellant had submitted claims from
     the two prior fires on March 17 and 19, 2011, for which the
     insurance company paid approximately $3,000 for the first claim
     and $66,000 for second claim. . . . [T]he Allstate Insurance
     estimate for damages to the residence resulting from the
     February 10, 2014 fire was $88,885.36, of which $13,729.20
     would be deducted for depreciation, and therefore a check for
     approximately $75,156.16 would have been issued.            That
     amount, however, would have been subject to possible
     modification and did not include the value of the contents.

     . . . Allstate did not pay out on the claim [in 2014] because
     Appellant did not cooperate with their investigation. . . .

     Michael Keller is a senior electrical engineer for the fire research
     laboratory run by [ATF,] who was accepted by the [trial c]ourt as
     an expert in the field of electrical engineering aspects of fire
     investigation and forensic examination of appliances. After Mr.
     Keller had been contacted by special agent Jerry Petrovitch
     around February 2014, Mr. Keller suggested that he x-ray the
     coffee maker that was under investigation.             Mr. Keller’s
     subsequent analysis of the x-rays revealed that the “thermo
     protection” built into the coffee maker had operated correctly
     and it was therefore “highly unlikely that [the coffee maker] had
     anything to do with causing the fire.”

     Mr. Keller was sent the coffee maker and an electric can opener
     in June of 2014. [Later, during trial, h]e described the operating
     principles of coffee makers, and the thermal protection and cut-
     out devices that are incorporated for safety, and explained that
     all three of the thermal protection devices in the coffee maker
     would have had to fail in order for the unit to go into a “thermal
     runaway” condition in which it got hot enough to be the source
     of ignition for the fire. He stated that the bottom of the coffee
     maker was in “pretty good shape,” however, and explained that
     the internal components including the circuit board and rubber


                                    -6-
J-S50025-17


        tubes were intact, from which he concluded that the coffee
        maker heater had not failed and ignited the unit. His analysis
        also revealed that two of the thermal protection devices had
        operated properly. He concluded that the heat that caused the
        unit to melt was applied from the outside and not from the inside
        of the unit. Mr. Keller’s analysis of the can opener did not reveal
        anything remarkable, and he concluded that the heat had
        “impinged” upon it from outside. . . .

        Timothy Wilhelm, a certified fire investigator. . . [,] was retained
        by the defense and accepted by the [trial c]ourt as an expert in
        the field of fire investigation. . . . [B]ased upon results of the
        testing by the ATF, he did not believe the coffee maker or
        microwave caused of the fire, and he believed the cause of the
        fire was undetermined. He later acknowledged that he did not
        interview his client or any of the people who responded to the
        fire, nor did he write a report of his analysis for his client as he
        usually does.

TCO at 26-29, 31 (citations omitted).       Appellant was arrested on June 12,

2014.

        Prior to the commencement of trial, the Commonwealth filed a motion

in limine to admit evidence of Appellant’s “prior bad acts” – specifically,

evidence of two fires at Appellant’s residence in March 2011.           TCO at 5.

“Defense counsel contested the admissibility of that evidence and a hearing

followed.” Id.

        [During the pretrial “prior bad acts” hearing,] Chief Sponheimer
        . . . testified that he conducted a fire investigation at Appellant’s
        . . . residence . . . after a fire occurred there at 4:33 a.m. on
        March 19, 2011. The damage resulting from that fire was
        limited to the kitchen area but the remainder of the house did
        suffer smoke damage. Chief Sponheimer determined that the
        fire originated in a trash can under the cabinets. He observed
        that there was no electricity in that area, and that in fact the
        house had no electric service because the electric meter had
        been previously disconnected as a result of another fire that had
        occurred at the residence two days earlier on March 17, 2011.


                                        -7-
J-S50025-17


       Chief Sponheimer noted that none of the local fire companies
       had been notified of that fire.

       Chief Sponheimer determined that the point of origin of the fire
       had been in a covered plastic trash can inside a cabinet which
       evidenced a common V burn pattern. He did not find a source of
       ignition, such as discarded cigarettes or burned candles, but
       found only cans and “ordinary” Class A fast burning combustibles
       in the trash.[6] He characterized the fire as quick-moving and
       localized, and stated that it was not a smoldering type of fire.

       After investigating the fire, Chief Sponheimer questioned
       Appellant who related that he smoked cigarettes and had been
       using candles in the house because the power supply had been
       disconnected to the residence as a result of the previous fire that
       occurred on March 17, 2011. In fact Appellant stated that he
       had requested the electric utility remove his meter a day or two
       before. Appellant stated that he had been sleeping on a couch in
       the living room which was located on the other side of the
       drywall where the fire originated. Chief Sponheimer observed
       that Appellant was fully dressed and did not appear like he just
       woke up, and displayed “no signs of smoke or soot on his
       person.” When Appellant was advised of the point of origin of
       the fire, he suggested that perhaps his mother had thrown a
       candle or dumped an ashtray into the trash.

       Based upon his investigation and interviews of other fire
       personnel on the scene as well as a process of elimination, Chief
       Sponheimer concluded that “the fire was incendiary in nature,”
       and that “an open flame was applied to available combustibles
       within the trash can.” . . .

       At the conclusion of the hearing, th[e trial c]ourt . . . granted
       the Commonwealth’s motion[.]

TCO at 5-7 (citations omitted).




____________________________________________


6 Chief Sponheimer defined a “Class A material” as “wood, paper, plastic, if it
is ignited, it will burn, it will turn to ash, and it will not be there.” N.T.,
1/28/15, at 154.



                                           -8-
J-S50025-17



      Next, “defense counsel presented a motion to suppress statements

made by Appellant.” TCO at 10 (citations omitted). During the suppression

hearing, Detective Clark testified that he had interviewed Appellant twice:

first on February 10, 2014; then, on February 12, 2014.

      Detective Clark stated that, for the first interview on February 10,

2014, Appellant “came of his own free will, drove himself there, and after

the interview he was allowed to leave and he did leave.” Notes of Testimony

(N.T.), 1/28/15, at 75; see also id. at 81 (Appellant “left the police station

on his own”), id. at 83 (Appellant “got in his vehicle and followed” Detective

Clark “to [the] station”).   Detective Clark acknowledged that, prior to the

interview, he had not read Appellant’s Miranda rights to him, because he

“was not . . . being interrogated.” Id. at 88. Detective Clark testified that,

“[a]t the time, we were trying to gather information about the fire. It wasn’t

an interrogation. [Appellant] wasn’t being charged at that time, it was just

an investigation.” Id. at 89.

      Detective   Clark   continued   that,   for   the   second   interview   on

February 12, 2014, “shortly after 11 a.m.,” he arrived at the Extended Stay

America Hotel in Bensalem to deliver a property receipt to Appellant for

items that were recently seized from Appellant’s home after a search

warrant had been executed on the residence.               N.T., 1/28/15, at 73.

According to Detective Clark, he was there “to drop off” the paperwork for

Appellant – “If I didn’t find him, I wouldn’t have had a conversation with

him,” and, instead, “would have had [the paperwork] posted on the mailbox

                                      -9-
J-S50025-17



or in the house.”    Id. at 96-97.     “When [Detective Clark] encountered

Appellant in the parking lot leaving the hotel,” TCO at 10, Appellant “was

seated in his vehicle.” N.T., 1/28/15, at 76. When Appellant saw Detective

Clark, he “rolled his window down[.]”         Id.   “Detective Clark questioned

[Appellant] in order to clarify some responses he had provided to the police

during an interview at the police station two days earlier right after the fire

on February 10, 2014.”      TCO at 10 (citing N.T., 1/28/15, at 72-77).

Detective Clark further testified that Appellant never indicated that he did

not wish to speak with the detective.           According to Detective Clark,

Appellant also never requested to speak with an attorney.

      At the conclusion of testimony, defense counsel argued that all
      statements made by Appellant during his February 12, 2014
      encounter with Detective Clark should be suppressed because he
      was allegedly represented by counsel at the time. Th[e trial
      c]ourt rejected that argument and denied the motion to
      suppress, placing [its] reasons of record in part as follows:

         [Appellant] was not in custody. There was an investigation
         that was ongoing. There was nothing that was stated on
         this record to indicate that [Appellant] was even a target
         of the investigation, let alone a person whose freedom was
         restricted.

         The officer was not restricted in pursuing his investigation
         under the circumstances and, therefore, the motion to
         suppress is denied.

      A Frye hearing was then conducted on the defense motion to
      preclude the Commonwealth’s expert witnesses, [Chief
      Sponheimer and Mr. Czajkowski,] on the basis that they used an
      incorrect methodology to determine the cause of the fire, and
      that as a result the cause of the fire should have been
      determined to be undetermined and not incendiary.




                                     - 10 -
J-S50025-17



TCO at 11 (citations omitted); see also N.T., 1/28/15, at 111-12 (Defense

counsel argued that the methodology, “commonly referred to as negative

corpus,” or the lack of specific evidence, was “not approved by the [National

Fire Protection Association (“NFPA”) Code] 921”).

      During the Frye hearing, Appellant asked Chief Sponheimer to define

“negative corpus,” and the witness explained:        “NFPA 921 has negative

corpus within it. It is to say that you can’t just come up with a cause [for a

fire,] because you feel it’s that way, that there’s no other reason and so it

has to be this.”   N.T., 1/28/15, at 137.     Chief Sponheimer agreed with

Appellant that “[n]egative corpus is a term frowned upon in the community

of doing fire investigations[.]”    Id. at 137-38.   Chief Sponheimer’s Frye

hearing testimony continued:

      Q.     [“Negative corpus”] indicates that the process of
      elimination is an integral part of the scientific method; is that
      right?

      A.    Yes.

      Q.    Alternative hypotheses should be           considered   and
      challenged against the facts; is that right?

      A.    That is what it says.

      Q.    Elimination of a testable hypothesis by disproving a
      hypothesis with reliable evidence is a fundamental part of the
      scientific method.

      Am I reading that correctly?

      A.    Yes.

      Q.    However, the process of elimination can be used
      inappropriately, right? The process of determining the ignition
      source for fire by eliminating all ignition sources found, known,


                                     - 11 -
J-S50025-17


      or believed to have been present in the area of origin and then
      claiming such methodology is proof of an ignition source for
      which there is no supporting evidence of its existence is referred
      to by some investigators as negative corpus.

      Am I reading that properly?

      A.    Yes, you are.

      Q.     And negative corpus has typically been used in classifying
      fires as incendiary although this process has also been used to
      classify fires as accidental; is that correct?

      A.    Yes.

      Q.     This process is not consistent with the scientific method.
      It is inappropriate and should not be used because it generates
      untestable hypotheses.

      Is that what it reads?

      A. Yes.

Id. at 137-39.     Appellant then suggested to Chief Sponheimer that “what

[he] did . . . was come up with a negative corpus,” and Chief Sponheimer

“disagree[d].” Id. at 140. Chief Sponheimer explained that his method was

not negative corpus, because he “didn’t just go there and go there’s nothing

else here, it has to be this.”   Id. at 143.   He continued:    “[D]uring the

scientific method and the systematic approach, you interview witnesses, you

collect data[.]” Id. at 142. “He noted that Appellant had placed himself at

the scene of the fire within one half hour, but had reported no problems with

any of the appliances, was not smoking or using candles, and had cleaned

the area.” TCO at 12 (citations omitted). Chief Sponheimer “tested other

materials in and around the areas.”    N.T., 1/28/15, at 145.    He “saw no

signs” of accelerant but tested for it, anyway. Id. at 149. As the trial court



                                    - 12 -
J-S50025-17



summarized:    “Chief Sponheimer testified that in investigating the subject

fire, he had eliminated all accidental and natural causes, tested various

hypotheses, and concluded that the fire was incendiary.         The hypotheses

included a faulty coffee maker and electrical outlet, and the possibility that

the fire was incendiary in nature.”      TCO at 12 (citations omitted).       “He

therefore ruled out the possibility of an accidental fire, and stated that he

concluded that the ignition source was an open flame of undetermined

nature that ignited class A ordinary combustible materials.” Id.

      Chief Sponheimer also noted that the NFPA code does not state that

“negative corpus” can never be used by investigators:

      First, it says some investigators; under the reading you have
      there, it says some investigators believe this is negative corpus,
      not all. I’ll show you the line if you would like me to. . . . In the
      middle: some investigators, negative corpus (indicating) It
      does not say all investigators. . . .

      It’s just an area that says, again, it’s appropriate use for some
      investigators.   This is a guide, and the guide says some
      investigators feel this or refer to this as negative corpus, not
      all[.]

N.T., 1/28/15, at 141-42.

      The next witness at the Frye hearing was Mr. Czajkowski, who

concluded that the 2014 fire began when an open flame had been

intentionally applied to available combustibles.        TCO at 12 (citations

omitted).

      Mr. Czajkowski stated that NFPA 921 does not specifically
      exclude negative corpus as a potential avenue for fire
      investigation. He stated that NFPA 921 permits an investigator’s
      knowledge and experience to eliminate negative corpus and it

                                     - 13 -
J-S50025-17


      allows for the hypothesizing of an ignition source, even if one is
      not present.

Id. at 13 (citations omitted).   After argument, the trial court denied the

motion to exclude the testimony of the Commonwealth’s expert witnesses.

Id.

      In February 2015, following trial, the jury convicted Appellant of all

charges.    Prior to sentencing, in March 2015, Appellant filed a motion for

extraordinary relief, seeking arrest of judgment or, in the alternative, a new

trial, because “[t]he evidence was insufficient to sustain the verdict[.]” Mot.

for Extraordinary Relief Pursuant to Pa.R.Crim.P. 704(b), 3/18/15, at 1.

Later that month, the trial court denied this motion.

      Following Appellant’s sentencing in August 2015, Appellant’s trial

counsel filed a notice of appeal and a motion to withdraw, which the trial

court granted in September 2015.        The public defender was appointed to

represent Appellant.     However, shortly thereafter, Appellant privately

retained new counsel for this appeal.

      On October 2, 2015, th[e trial c]ourt issued an Order directing
      Appellant to file a Pa.R.A.P. 1925(b) Concise Statement of the
      Errors Complained of on Appeal no later than twenty one (21)
      days from the date of the Order.

      On October 13, 2015, [Appellant’s appellate counsel] filed a
      “Motion for Extension of Time to File 1925(b),” on the basis that
      the “trial transcripts were not yet complete” and he needed
      “additional time to meet with and consult with his client who is
      incarcerated[,” which was granted.]

TCO at 3.

      On January 27, 2016, after concluding that Appellant’s failure to
      submit a timely Statement of Errors had prevented th[e trial

                                    - 14 -
J-S50025-17


      c]ourt from adequately addressing the merits of the appeal, th[e
      trial c]ourt filed an Opinion suggesting that the issues had been
      waived and the appeal should be quashed.

      On February 26, 2016, upon consideration of Appellant’s “Motion
      to Remand for Submission of 1925(b) Statement,” the Superior
      Court of Pennsylvania issued an Order remanding this matter to
      th[e trial c]ourt for a period of sixty (60) days and directing that
      “Appellant shall be permitted to file in the trial court and serve
      upon the trial judge a Pa.R.A.P. 1925(b) statement of errors
      complained of on appeal, within twenty-one (21) days of the
      date that this Order is filed.”

      The Order further directed that the “Trial judge shall prepare a
      supplemental opinion, pursuant to Pa.R.A.P. 1925(a), in
      response to the Rule 1925(b) statement, within thirty (30) days
      of the date the statement is received.”

Id. at 4.   Appellant finally filed a statement of matters complained of on

appeal, and the trial court issued a responsive opinion.

      Appellant now presents five issues for our review:

      A.    Whether the verdict was against the weight of the
      evidence to convict [Appellant] of arson, arson with intent to
      commit insurance fraud and insurance fraud where there was no
      evidence that [Appellant] intentionally set his house on fire?

      B.     Whether the verdicts were insufficient as a matter of law
      to convict[ Appellant] of arson, arson with intent to commit
      insurance fraud and insurance fraud where the Commonwealth
      failed to prove intent?

      C.  Whether the trial court erred in granting                   the
      Commonwealth’s motion to admit prior bad acts?

      D.   Whether the trial court erred in denying the defense
      motion to suppress statement?

      E.   Whether the trial court erred in denying the defense
      motion in limine to exclude testimony of expert witness?

Appellant’s Brief at 5.




                                     - 15 -
J-S50025-17



                          Weight of the Evidence

      As a preliminary matter, generally, a challenge to the weight of the

evidence must be preserved by a motion for a new trial. Pa.R.Crim.P. 607.

The Rule provides:

      A claim that the verdict was against the weight of the evidence
      shall be raised with the trial judge in a motion for a new trial:

         (1) orally, on the record, at any time before sentencing;

         (2) by written motion at any time before sentencing; or

         (3) in a post-sentence motion.

Pa.R.Crim.P. 607(A)(1)-(3).    “As noted in the comment to Rule 607, the

purpose of this rule is to make it clear that a challenge to the weight of the

evidence must be raised with the trial judge or it will be waived.”

Commonwealth v. Gillard, 850 A.2d 1273, 1277 (Pa. Super. 2004).              A

claim challenging the weight of the evidence generally cannot be raised for

the first time in a Rule 1925(b) statement.     Commonwealth v. Burkett,

830 A.2d 1034, 1037 (Pa. Super. 2003).         An appellant’s failure to avail

himself of any of the prescribed methods for presenting a weight of the

evidence issue to the trial court constitutes waiver of that claim, even if the

trial court responds to the claim in its Rule 1925(a) opinion. Id. at n.3.

      Instantly, Appellant failed to challenge the weight of the evidence

before the trial court in a motion for a new trial. While Appellant’s motion

for extraordinary relief pursuant to Pa.R.Crim.P. 704(b) “move[d] the [trial]

court for a new trial,” his basis for this request was that “[t]he evidence was

insufficient to sustain the verdict[.]” Mot. for Extraordinary Relief Pursuant

                                    - 16 -
J-S50025-17



to Pa.R.Crim.P. 704(b), 3/18/15, at 1.         Nowhere within his motion for

extraordinary relief – nor anywhere else on the record before sentencing --

did Appellant challenge the weight of the evidence. He also did not file any

post-sentence motions.       Rather, Appellant raised his weight claim for the

first time in his Rule 1925(b) statement. Thus, his first issue on appeal is

waived.   See Pa.R.Crim.P. 607; Gillard, 850 A.2d at 1277; Burkett, 830
A.2d at 1037.

                           Sufficiency of the Evidence

      Appellant claims that the Commonwealth failed to prove the elements

of arson endangering persons, arson endangering property, and insurance

fraud. Appellant contends that “the Commonwealth failed to prove intent.”

Appellant’s Brief at 34.

      A claim challenging the sufficiency of the evidence presents a question

of law. Commonwealth v. Sullivan, 820 A.2d 795, 805 (Pa. Super. 2003)

(citation omitted).

      Evidence will be deemed sufficient to support the verdict when it
      establishes each material element of the crime charged and the
      commission thereof by the accused, beyond a reasonable doubt.
      . . . When reviewing a sufficiency claim the court is required to
      view the evidence in the light most favorable to the verdict
      winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence.

Id. (citation omitted). As a reviewing court, we may not weigh the evidence

or substitute our judgment for that of the fact-finder, who is free to believe

all, part, or none of the evidence.     Commonwealth v. Haughwout, 837



                                      - 17 -
J-S50025-17



A.2d 480, 484 (Pa. Super. 2003).      “Furthermore, the Commonwealth may

sustain its burden of proving every element of the crime beyond a

reasonable    doubt    by   means     of   wholly   circumstantial    evidence.”

Commonwealth v. Lewis, 911 A.2d 558, 563 (Pa. Super. 2006) (citation

and internal brackets and quotation marks omitted).

      An intent is a subjective frame of mind, it is of necessity difficult
      of direct proof. We must look to all the evidence to establish
      intent, including, but not limited to, appellant’s conduct as it
      appeared to his eyes.       Intent can be proven by direct or
      circumstantial evidence; it may be inferred from acts or conduct
      or from the attendant circumstances.

Id. at 564 (citation and internal brackets omitted).

      Here, Appellant specifically argues:

      There is no evidence that the Appellant intentionally set fire to
      his house or intentionally attempted to collect insurance
      fraudulently. The Appellant indicated to several witnesses that
      he recalled that he had left the coffee pot on and at least one
      other appliance. There was not any evidence of accelerants that
      were used in the house. . . . The absence of evidence with
      regard to intent requires this [C]ourt [to] reverse the conviction.

Appellant’s Brief at 36.

      Appellant was convicted of two subsections of the arson statute, 18

Pa.C.S. § 3301. The first subsection, for the charge of arson endangering

persons, states:

      A person commits a felony of the first degree if he intentionally
      starts a fire or causes an explosion, or if he aids, counsels,
      pays or agrees to pay another to cause a fire or explosion,
      whether on his own property or on that of another, and if:

         (i) he thereby recklessly places another person in danger
         of death or bodily injury, including but not limited to a


                                     - 18 -
J-S50025-17


        firefighter, police officer or other person actively engaged
        in fighting the fire[.]

Id. § 3301(a)(1)(i) (emphasis added).        The second subsection, for the

charge of arson endangering property, states:

     A person commits a felony of the second degree if he
     intentionally starts a fire or causes an explosion, whether on
     his own property or that of another, or if he aids, counsels, pays
     or agrees to pay another to cause a fire or explosion, and if: . . .

        he commits the act with intent of destroying or damaging
        any property, whether his own or of another, to collect
        insurance for such loss.

Id. § 3301(c)(3) (emphasis added).

     Appellant was also convicted of insurance fraud pursuant to 18 Pa.C.S.

§ 4117(a)(2):

     A person commits an offense if the person does any of the
     following: . . .

        (2) Knowingly and with the intent to defraud any
        insurer or self-insured, presents or causes to be presented
        to any insurer or self-insured any statement forming a part
        of, or in support of, a claim that contains any false,
        incomplete or misleading information concerning any fact
        or thing material to the claim.

Id. (emphasis added).

     As noted above, the Commonwealth may prove every element of these

crimes – including intent – beyond a reasonable doubt by means of wholly

circumstantial evidence. Lewis, 911 A.2d at 563. Here, while there was no

direct evidence presented proving that Appellant “intentionally start[ed] a

fire” in his residence, 18 Pa.C.S. § 3301(a)(1)(i), (c)(3), the jury heard

ample circumstantial evidence, which we view “in the light most favorable”



                                    - 19 -
J-S50025-17



to the Commonwealth as “the verdict winner.” Sullivan, 820 A.2d at 805.

This   evidence     included    the    testimony   of   the   Commonwealth’s   fire

investigation experts, Chief Sponheimer and Mr. Czajkowski, who ruled out

all other possible, accidental explanations for the cause of the fire, including

the coffee maker, discarded cigarettes, the dishwasher, the electric stove,

the gas range, the microwave, the mixer, and the receptacles.7 Additionally,

the jury heard testimony from Mr. Keller, a senior electrical engineer with

ATF, that the coffee maker, the kitchen electrical receptacle, and the gas

range could not have been the source of the fire. Having eliminated other

potential sources of the fire, Chief Sponheimer concluded that the fire was

incendiary in nature and that an open flame had been applied to available

combustibles.

       Appellant’s bank transactions and records were also presented to the

jury, from which it could reasonably infer his financial uncertainty and hence

his motive for intentionally setting a fire in his residence in order to collect

the insurance proceeds. See Sullivan, 820 A.2d at 805. Appellant’s intent

to set the fire and to collect an insurance payment fraudulently was further

supported by evidence of two fires of a similarly suspicious nature that

occurred at Appellant’s residence on March 17 and 19, 2011, after which he


____________________________________________


7Appellant’s own expert witness, Mr. Wilhelm, agreed that neither the coffee
maker nor the microwave were the cause of the fire.




                                          - 20 -
J-S50025-17



had collected insurance payments of approximately $3,000 for the first claim

and $66,000 for the second claim.8

       “[L]ooking to all [of] the evidence,” the jurors “inferred from

[Appellant’s] acts [and] conduct [and] from the attendant circumstances”

that he intended to start a fire and intended to defraud his insurance

company. Lewis, 911 A.2d at 563-64. The jury found this evidence to be

sufficient, and we will not substitute our judgment for theirs. Haughwout,
837 A.2d at 484. Therefore, we agree with the trial court that:

       While direct evidence of Appellant’s intent, such as an unlikely
       admission by him that he intended to burn his house down for
       the insurance proceeds, was not available, the jury could
       reasonably conclude from circumstantial evidence derived from
       the expert witness testimony that Appellant carried out his
       motive and intentionally ignited the fire. As noted, those experts
       conducted a thorough analysis of the fire scene and
       systematically eliminated each of the potential causes of the fire.
       . . . Clearly, the totality of the circumstantial evidence provided a
       basis for the jury to reasonably conclude that Appellant had the
       requisite intent to create a fire inside his house[.]

TCO at 38. Thus, we conclude that Appellant’s second issue merits no relief.

                         Admissibility of Prior Bad Acts

       Appellant next argues that the trial court “erred in granting the

Commonwealth’s motion to admit prior bad acts.”          Appellant’s Brief at 37.

Specifically, Appellant asserts “that the trial court erred when it ruled that
____________________________________________


8 The investigator for Allstate testified that, had Appellant not been
suspected of arson, he would have received a payment of $75,156.16 for
damages in the 2014 fire.




                                          - 21 -
J-S50025-17


evidence of a prior 2011 fire at the Appellant’s house could be admitted.”

Appellant’s Brief at 37.9 He concludes that “[t]he only purpose in admitting

this evidence was to prejudice the Appellant” and that the trial court thus

“erroneously admitted evidence that was much more prejudicial than

probative[.]” Id. at 38.

       “The admissibility of evidence is a matter for the discretion of the trial

court and a ruling thereon will be reversed on appeal only upon a showing

that the trial court committed an abuse of discretion.” Commonwealth v.

Towles, 106 A.3d 591, 603 (Pa. 2014) (citations omitted).

       Evidence of crimes, wrongs, or other acts is controlled by Pa.R.E.

404(b)(1)-(2):

       (1) Prohibited Uses. Evidence of a crime, wrong, or other act is
       not admissible to prove a person’s character in order to show
       that on a particular occasion the person acted in accordance with
       the character.

       (2) Permitted Uses.       This evidence may be admissible for
       another purpose, such as proving motive, opportunity, intent,
       preparation, plan, knowledge, identity, absence of mistake, or
       lack of accident. In a criminal case this evidence is admissible
       only if the probative value of the evidence outweighs its potential
       for unfair prejudice.



____________________________________________


9 The evidence presented during the prior bad acts pretrial hearing and
during trial demonstrated that there were two fires at Appellant’s home in
2011.     However, Appellant’s Brief only references “a prior 2011 fire.”
Appellant’s Brief at 37; see also id. at 38. Nevertheless, our analysis and
the trial court’s analysis applies equally to both 2011 fires.




                                          - 22 -
J-S50025-17


       After a thorough review of the record, the briefs of the parties, the

applicable    law,    and    the    well-reasoned   opinion   of   the   Honorable

Clyde W. Waite, we conclude that Appellant’s third issue merits no relief.

The trial court opinion comprehensively discusses and properly disposes of

that question as follows:

       As noted above, at the start of the trial, th[e trial c]ourt heard
       testimony regarding the Commonwealth’s motion in limine to
       introduce evidence of the suspicious fire[s] that occurred [in]
       2011 at Appellant’s residence. Th[e trial c]ourt noted that Chief
       Sponheimer had determined both the March 19, 2011 fire and
       the instant February 10, 2014 fire were … incendiary,[10] and
       [the trial court] therefore reasoned that there was enough of a
       common basis and sufficient connection between the nature of
       the two fires that a fact-finder should be allowed to determine
       whether or not the prior act demonstrated motive, plan, or
       opportunity for obtaining financial gain. While the evidence the
       Commonwealth seeks to introduce is generally and intentionally
       prejudicial to a defendant, and in this instance the evidence of
       the prior fire was certainly prejudicial, it was not admitted to
       prove Appellant’s character, but to reveal the existence of
       Appellant’s knowledge of, familiarity with, and therefore ability
       to plan, prepare and carry out the arson of his residence. It was
       clear that the probative value of the evidence of the prior fire
       outweighed its prejudicial effect.

TCO at 39-40. Accordingly, with respect to Appellant’s third issue on appeal,

we affirm on the basis of the trial court’s opinion.




____________________________________________


10 We also note that the fire on March 19, 2011, like the 2014 fire, was ruled
incendiary by Chief Sponheimer after he eliminated other possible,
accidental sources, including discarded cigarettes or burned candles.




                                          - 23 -
J-S50025-17



                           Admissibility of Statements

       Appellant further argues that “[t]he trial court erred in denying the

defense motion to suppress a series of statements that were made to

Detective Clark in this matter.” Appellant’s Brief at 39.

       At the outset, we recite our standard of review:

       In addressing a challenge to a trial court’s denial of a
       suppression motion, we are limited to determining whether the
       factual findings are supported by the record and whether the
       legal conclusions drawn from those facts are correct. Since the
       Commonwealth prevailed in the suppression court, we may
       consider only the evidence of the Commonwealth and so much of
       the evidence for the defense as remains uncontradicted when
       read in the context of the record as a whole. Where the record
       supports the factual findings of the trial court, we are bound by
       those facts and may reverse only if the legal conclusions drawn
       therefrom are in error.

Commonwealth v. Scarborough, 89 A.3d 679, 683 (Pa. Super. 2014)

(citation and internal brackets omitted). In addition, “[o]ur scope of review

is   limited   to   the   evidence   presented   at   the   suppression   hearing.”

Commonwealth v. Mackey, ___ A.3d ___, 2017 Pa. Super. 403, 2017 WL
6506599, at *2 (Pa. Super. Dec. 20, 2017) (citation omitted).

       It is a fundamental precept of constitutional law that a suspect
       subject to a custodial interrogation by police must be warned
       that he has the right to remain silent, that anything he says may
       be used against him in court, and that he is entitled to the
       presence of an attorney. Miranda, 384 U.S. at 469, 86 S. Ct.
1602. If an individual is not advised of those rights prior to a
       custodial interrogation, any evidence obtained through the
       interrogation is inadmissible at trial. In re K.Q.M., 873 A.2d
752, 755 (Pa.Super.2005).         The Miranda safeguards are
       triggered “whenever a person in custody is subjected to either
       express questioning or its functional equivalent.” Rhode Island
       v. Innis, 446 U.S. 291, 292, 100 S. Ct. 1682, 64 L. Ed. 2d 297

                                       - 24 -
J-S50025-17


      (1980) ... (defining interrogation to include express questioning
      and its functional equivalent).

Commonwealth v. Freeman, 128 A.3d 1231, 1240 (Pa. Super. 2015)

(emphasis added). If a defendant “was not in custody at the time he made

the   statements”   to   police,   “no     Miranda   warnings   were   required.”

Commonwealth v. Davis, 861 A.2d 310, 318 (Pa. Super. 2004).

      The Fourth Amendment of the Federal Constitution and Article I,
      Section 8 of the Pennsylvania Constitution protect individuals
      from unreasonable searches and seizures.           In Fourth
      Amendment jurisprudence, there are three categories of
      interactions between citizens and the police:

      The first category is a “mere encounter” (or request for
      information) which need not be supported by any level of
      suspicions, but carries no official compulsion to stop or respond.
      The second, an “investigative detention,” must be supported by
      a reasonable suspicion; it subjects a suspect to a stop and a
      period of detention, but does not involve such coercive
      conditions as to constitute the functional equivalent of an arrest.
      Finally, an arrest or “custodial detention” must be supported by
      probable cause.

Commonwealth v. Parker, 161 A.3d 357, 362 (Pa. Super. 2017) (internal

brackets, citations, and quotation marks omitted). When examining whether

police contact constitutes a mere encounter or an investigatory detention,

we employ the following precepts:

      To determine whether a mere encounter rises to the level of an
      investigatory detention, we must discern whether, as a matter of
      law, the police conducted a seizure of the person involved. To
      decide whether a seizure has occurred, a court must consider all
      the circumstances surrounding the encounter to determine
      whether the demeanor and conduct of the police would have
      communicated to a reasonable person that he or she was not
      free to decline the officers’ request or otherwise terminate the
      encounter. Thus, the focal point of our inquiry must be whether,
      considering the circumstances surrounding the incident, a


                                         - 25 -
J-S50025-17


      reasonable person innocent of any crime, would have thought he
      was being restrained had he been in the defendant’s shoes.

Commonwealth v. Collins, 950 A.2d 1041, 1046–47 (Pa. Super. 2008) (en

banc) (citation omitted) (holding that interaction between the petitioner and

police was a mere encounter where the petitioner was approached in his

parked car, in a public parking lot, by an officer with his police vehicle

headlights activated).

      No constitutional provision prohibits police officers from
      approaching a citizen in public to make inquiries of them.
      However, if the police action becomes too intrusive, a mere
      encounter may escalate into an investigatory [detention] or
      seizure.   The term ‘mere encounter’ refers to certain non-
      coercive interactions with the police that do not rise to the level
      of a seizure of the person under the fourth amendment. For
      example, a mere encounter transpires when an officer
      approaches a citizen on a public street for the purpose of making
      inquiries.

      In contrast, an investigative detention occurs when a police
      officer temporarily detains an individual by means of physical
      force or a show of authority for investigative purposes. In other
      words, in view of all the circumstances, if a reasonable person
      would have believed that he was not free to leave, then the
      interaction constitutes an investigatory detention.

Commonwealth v. Cauley, 10 A.3d 321, 325–26 (Pa. Super. 2010)

(internal brackets, citations, and quotation marks omitted).

      For the first interview on February 10, 2014, Appellant “came of his

own free will” to the police station, “drove himself there, and after the

interview he was allowed to leave and did leave.” N.T., 1/28/15, at 75; see

also id. at 81 (Appellant “left the police station on his own”), 83 (Appellant

“got in his vehicle and followed” Detective Clark “to [the] station”).



                                    - 26 -
J-S50025-17



Detective Clark’s purpose in conducting the first interview was “to gather

information about the fire.”    N.T., 1/28/15, at 89; see also id. at 88

(according to Detective Clark, Appellant was not “being interrogated”).

      When we analyze this police-citizen interaction, the fact that Appellant

voluntarily went to the police station demonstrates that there was “no official

compulsion to stop or respond,” thereby indicating that this interview was a

mere encounter. Parker, 161 A.3d at 362. Detective Clark did not engage

in any “physical force or a show of authority for investigative purposes.”

Cauley, 10 A.3d at 325.        Detective Clark merely intended to “make

inquiries” of Appellant, which is not prohibited by any constitutional

provision. Id. Based upon the evidence confined to the suppression court

record, Mackey, 2017 WL 6506599, at *2, we agree with the trial court’s

assessment that, “[c]learly, Appellant was not in custody and was free to

leave at any time, and in fact did leave at his discretion.” TCO at 40; see

also N.T., 1/28/15, at 110 (the trial court stated on the record that

Appellant “was not in custody” and was not “a person whose freedom was

restricted”).

      As for the second interview on February 12, 2014, Detective Clark

originally arrived at the Extended Stay America Hotel to deliver a property

receipt to Appellant for items that were taken from his home as part of the

investigation and not to interview Appellant. According to Detective Clark’s

testimony, had Appellant not been at the hotel, the detective would still

have arranged for Appellant to receive the paperwork. This second interview

                                    - 27 -
J-S50025-17



took place in the open and public location of the hotel’s parking lot as

Appellant was leaving; Appellant was seated in his own automobile and

chose to “roll[] his window down.” N.T., 1/28/15, at 76. At no time during

this second interview did Appellant state that he did not wish to speak with

Detective Clark or request to speak with an attorney.

      Based upon Detective Clark’s testimony from the suppression court

record only, Mackey, 2017 WL 6506599, at *2, Appellant was free to leave

in his truck at any time during this second interview.      No evidence was

presented to suggest that “the police conducted a seizure” of Appellant,

which would have elevated a mere encounter to the level of an investigatory

detention. See Collins, 950 A.2d at 1046-47. Additionally, the interaction

occurred in a parking lot, in public, while Appellant was in his own vehicle; a

similar factual situation was found to be a mere encounter in Collins. Id.

(concluding interaction was mere encounter where the defendant was

approached by police in his parked car, in a public parking lot); see also

Cauley, 10 A.3d at 325.     Consequently, we agree with the trial court the

evidence indicated that Appellant was not in custody during this second

interview, either. TCO at 42 (the trial court “determined that Appellant had

not been in custody at the time of his encounter with Detective Clark in the

parking lot of the Extended Stay America Hotel”).

      Because Appellant was not in custody during either the first interview

on February 10, 2014, or the second interview on February 12, 2014, no

Miranda warnings were required.        Davis, 861 A.2d at 318; see also

                                    - 28 -
J-S50025-17



Freeman, 128 A.3d at 1240.            Hence, we approve of the trial court’s

conclusion that “no Miranda warnings were required” in advance of either

interview.   TCO at 41; see also TCO at 42 (“clearly [Appellant] had not

been detained or his freedom restricted in any manner at that time such that

Miranda warnings were required” for the second interview).                Appellant’s

fourth issue is thereby meritless.

                    Admissibility of Expert Testimony

      Finally, Appellant argues that “[t]he trial court erred in denying the

defense   motion   in   limine   to   exclude   testimony   of   expert    witness.”

Appellant’s Brief at 41.

      Our standard of review for the challenges to the admission of expert

testimony is as follows:

      The admission of expert testimony is a matter committed to the
      discretion of the trial court and will not be disturbed absent an
      abuse of that discretion. An abuse of discretion is not merely an
      error of judgment, but if in reaching a conclusion the law is
      overridden or misapplied, or the judgment exercised is
      manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-will, as shown by the evidence or the record, discretion
      is abused.

Nobles v. Staples, Inc., 150 A.3d 110, 113 (Pa. Super. 2016) (citations

and internal quotation marks omitted).

      Pennsylvania has specifically adopted the standard of Frye v. United

States, 293 F. 1013 (D.C. Cir. 1923), with respect to scientific evidence –

i.e., such evidence must have “general acceptance” in the relevant scientific

community.    See Commonwealth v. Dunkle, 602 A.2d 830 (Pa. 1992);


                                       - 29 -
J-S50025-17



Commonwealth v. Topa, 369 A.2d 1277 (Pa. 1977).                   Pa.R.E. 702

incorporates the Frye standard and now governs the admissibility of expert

testimony and scientific facts in Pennsylvania.11 Rule 702 states:

       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of an
       opinion or otherwise if:

          (a) the expert’s scientific, technical, or other specialized
          knowledge is beyond that possessed by the average
          layperson;

          (b) the expert’s scientific, technical, or other specialized
          knowledge will help the trier of fact to understand the
          evidence or to determine a fact in issue; and

          (c) the expert’s methodology is generally accepted in the
          relevant field.

       Here, Appellant has not challenged the “scientific, technical, or other

specialized knowledge” of either of the Commonwealth’s expert witnesses,

Chief Sponheimer and Mr. Czajkowski, pursuant to Pa.R.E. 702(a)-(b); the

expert knowledge of both witnesses was accepted by the trial court without

any objection from defense counsel. The trial court therefore held a pretrial

hearing on Pa.R.E. 702(c) only, during which Appellant contended that the

methodology used by the Commonwealth’s expert witnesses to determine

____________________________________________


11The committee notes accompanying Pa.R.E. 702 state that the adoption of
Rule 702 did not alter “Pennsylvania’s adoption of the standard in Frye v.
United States, 293 F. 1013 (D.C. Cir. 1923). The rule applies the ‘general
acceptance’ test for the admissibility of scientific, technical, or other
specialized knowledge testimony. This is consistent with prior Pennsylvania
law.”




                                          - 30 -
J-S50025-17



the cause of the fire was not approved by the National Fire Protection

Association code, NFPA 921.12           Specifically, Appellant claimed that Chief

Sponheimer and Mr. Czajkowski had used a “negative corpus,” which he

alleged is contrary to the scientific method.

       However, Chief Sponheimer testified during the Frye hearing that the

NFPA code does not state that “negative corpus” can never be used by

investigators. N.T., 1/28/15, at 141-42 (NFPA 921 “says some investigators

believe this is negative corpus”; “[i]t does not say all investigators”; “it’s

appropriate for some investigators”; “the guide says some investigators

feel this or refer to this as negative corpus, not all” (emphasis added)).

       Mr. Czajkowski agreed with Chief Sponheimer and testified that NFPA

921 does not specifically exclude “negative corpus” or the lack of specific

evidence as a potential avenue for fire investigation.        He explicitly stated

that NFPA 921 permits an investigator’s knowledge and experience to

eliminate negative corpus and allows for the hypothesizing of an ignition

source, even if one is not present.13


____________________________________________


12Chief Sponheimer later relied upon NFPA 921 during trial to support his
opinion that the fire on March 19, 2011, was incendiary. N.T., 1/30/15, at
180-82. Mr. Czajkowski made no reference to NFPA 921 during trial.
13 Even if the NFPA 921 did wholly exclude “negative corpus,” Chief
Sponheimer disagreed with Appellant’s labelling of his procedure as such and
explained during the Frye hearing why he believed Appellant had
mischaracterized his approach.




                                          - 31 -
J-S50025-17



      Moreover, Appellant offered no evidence during the Frye hearing from

any other expert witness that Chief Sponheimer’s method should be properly

categorized as a “negative corpus” or was in any other way unscientific and

not generally accepted in the field of fire investigation. See generally N.T.,

1/28/15, at 111-216.

      Chief Sponheimer thereby articulated why his “methodology is

generally accepted in [his] relevant field,” Appellant offered no contradictory

testimony, and this expert testimony was therefore properly admitted

pursuant to Pa.R.E. 702(c).    Thus, the trial court did not err in denying

Appellant’s motion in limine to exclude either Chief Sponheimer’s or Mr.

Czajkowski’s expert opinion testimony, and Appellant’s final issue has no

merit.

      Accordingly, Appellant’s first issue is waived, and his remaining issues

merit no relief. Consequently, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/27/18




                                    - 32 -